' Peb Cttbiam,
This is a case stated to determine whether the plaintiff has a valid and marketable title to the land which Henry Reis and Robert Curling, by their deed dated July 14,1852, conveyed to Rev. William A. Passavant in trust “ for the sole use, benefit and behoof of any Evangelical Lutheran Church and school which might be thereafter established.” It was also provided therein that on the establishment of said church and school said Passavant his heirs and assigns should execute and deliver a deed of said land to the Evangelical Lutheran Church or their trustees or other legal representatives and their succes*323sors. Rev. William A. Passavant died on June 8, 1894, without having made any conveyance of said land. On January 23, 1897, his son William was appointed trustee by the court of common pleas No. 1, of Allegheny county, who on October 17, 1898, petitioned said court, inter alia, to make an order directing him to convey said land to St. Paul’s Evangelical Lutheran Church which is now the plaintiff in said suit. That the plaintiff was the proper party to receive the conveyance of the land from the trustee is undisputed, and that the title obtained by it was a marketable title admits of no question or doubt. We therefore dismiss the assignment of error and affirm the judgment entered by the court below.
Judgment affirmed.